Title: To James Madison from Joseph G. Cadiz, 29 December 1811 (Abstract)
From: Cadiz, Joseph G.
To: Madison, James


29 December 1811, Washington. Submits a short sketch of his life with a view to obtaining an appointment as consul at Buenos Aires. Mentions that he was born in Caracas and resided there until he was sixteen, then went to Barcelona, where he was employed for two years as a clerk in a commercial house. He immigrated to Havana, where he worked as a clerk, then went to Baltimore for three years. In 1804 he moved to New York and has been there ever since as a shipping merchant. He married in 1805 and became a U.S. citizen and is now considering a removal to Buenos Aires, where he hopes to serve both his personal interests and those of his adopted country. Seeks the consulate for this reason and states that many members of Congress can testify as to his character.
